Citation Nr: 0729668	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  00-22 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 28, 2000 
for an award of additional compensation based on the 
veteran's spouse being in need of regular aid and attendance.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history 

In August 2000, the RO awarded an increase in the veteran's 
compensation benefits based on his spouse being in need of 
regular aid and attendance, effective May 30, 2000.  The 
veteran perfected an appeal as to the matter of the effective 
date assigned for the increase in compensation benefits.

This case was previously before the Board in May 2001, at 
which time the Board awarded an earlier effective date, 
January 28, 2000, for the award of increased compensation 
based on the veteran's spouse being in need of regular aid 
and attendance.  The veteran appealed the Board's May 2001 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  As the result of a joint motion 
submitted by representatives of the veteran and the Secretary 
of Veterans Affairs, in a December 2001 order the Court 
vacated that part of the Board's May 2001 decision which 
denied an effective date earlier than January 28, 2000 for 
additional compensation for aid and attendance of the 
veteran's spouse.  The case was remanded to the Board for 
further consideration. 

By decision dated in July 2002, the Board denied the claim 
for an effective date earlier than January 28, 2000 for the 
award of increased compensation based on the veteran's spouse 
being in need of regular aid and attendance.  The veteran 
appealed the denial to the Court.  In July 2003, the Court 
granted a joint motion to vacate the Board's decision and to 
remand the matter for readjudication.  

In December 2004, the Board again denied the claim for an 
effective date earlier than January 28, 2000 for the award of 
increased compensation based on the veteran's spouse being in 
need of regular aid and attendance.  The veteran again 
appealed the denial to the Court.  In an October 2006 
memorandum decision, the Court vacated the Board's decision 
and remanded this case to the Board.

In January 2007, the Board wrote a letter to the veteran's 
counsel and informed him that he had the opportunity to 
submit additional argument and/or evidence in support of the 
veteran's appeal before the Board proceeded with 
readjudication.  
The veteran's counsel responded via a letter dated March 29, 
2007.


FINDINGS OF FACT

1.  A letter dated December 15, 1990, which was presumably 
received by VA on or around that date, is a claim for 
increased compensation based on the veteran's spouse being in 
need of regular aid and attendance.

2.  The evidence establishes that as of January 25, 2000, the 
veteran's spouse was a patient in a nursing home requiring 
skilled nursing care.

3.  The medical and other evidence of record does not show 
that prior to January 25, 2000, the veteran's spouse was a 
patient in a nursing home requiring skilled nursing care, or 
was permanently bedridden or so helpless that she was unable 
to perform self-care tasks or protect herself from the 
hazards incident to her daily environment without care or 
assistance of another person on a regular basis.

 


CONCLUSION OF LAW

The criteria for an effective date of January 25, 2000 for 
the award of increased compensation based on the veteran's 
spouse being in need of regular aid and attendance have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.401 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than January 28, 
2000 for an award of additional compensation based on the 
need of his spouse for regular aid and attendance.

As noted in the Introduction, this case was remanded by the 
Court in October 2006 memorandum decision.  The Court's Order 
will be addressed below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In January 2004, the Board remanded the claim for further 
development.  Pursuant to the Board remand, the RO contacted 
the veteran and requested that he provide the names and 
addresses of all medical providers where his spouse received 
treatment since 1976 for the purpose of the RO obtaining such 
records.  The veteran did not identify any names and 
addresses of medical providers where his spouse received 
treatment since 1976.  The Board finds that the RO has 
complied with the directives of the January 2004 remand to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

In any event, the October 2006 Order of the Court did not 
raise any Stegall concerns.  Cf. Chisem v. Gober, 10 Vet. 
App. 526, 527- 8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter sent in April 2004, 
which was specifically intended to address the requirements 
of the VCAA.  The VCAA letter informed the veteran of the 
evidence necessary to establish earlier effective date for 
the award of increased compensation based on the veteran's 
spouse being in need of regular aid and attendance, the 
evidence to be provided by the veteran, the evidence VA is 
responsible for obtaining, and the fact that he should submit 
any evidence in his possession that pertains to this claim.

As the Board noted in its December 2004 decision, the 
veteran's counsel raised arguments as to the adequacy and 
timing of the April 2004 VCAA notice with regard to four 
elements in 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1), 
to include what evidence is necessary to establish an 
effective date [later defined as element (5) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)], and 
as to the duty to assist (requesting an independent medical 
opinion on when the veteran's spouse first needed regular aid 
and attendance) in a September 2004 statement.  
The Board rejected these arguments in the December 2004 
decision.  See the December 2004 Board decision, pages 10-17.

The Board further observes, however, that this case was 
remanded by the Court in October 2006 (after its decision in 
Dingess) with no substantive comments as to the Board's 
December 2004 decision as to the VCAA; the Court's order 
dealt exclusively with the fact that lay evidence, not merely 
competent medical evidence, could support a claim for an 
earlier effective date for aid and attendance.  This has been 
dealt with at some length below.

The Board is confident that if the Court had identified any 
deficiencies concerning the VCAA, such would have surfaced in 
the October 2006 Court order so that any deficiencies could 
be corrected.

The Board further notes that the October 2006 Court order 
indicated that the veteran was free to submit additional 
evidence and argument, including the arguments that were 
raised in his counsel's briefs to the Court.  However, in a 
March 2007 statement, the veteran's counsel did not raise 
VCAA concerns.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of an attorney, 
who has presented written argument on his behalf.  He has not 
requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Standard of review

It is the Board's responsibility to evaluate the entire 
record. 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Aid and attendance - spouse

Additional compensation is provided for a married veteran 
receiving compensation at the 30 percent rate or greater 
whose spouse is in need of regular aid and attendance.  See 
38 U.S.C.A. § 1115(1)(E) (West 2002); 38 C.F.R. § 3.351(a)(2) 
(2006).

A veteran's spouse will be considered in need of regular aid 
and attendance if she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2006).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran's spouse to dress 
or undress herself or himself, or to keep herself or himself 
ordinarily clean and presentable; whether she or he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed herself or 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity that requires assistance on a regular 
basis to protect her or him from the hazards or dangers 
incident to her or his daily environment.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal function which the veteran's 
spouse is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the veteran's 
spouse is so helpless as to need regular aid and attendance, 
not that there be constant need.  See 38 C.F.R. § 3.352(a) 
(2006); see also VAOPGCPREC 21-94.

A veteran's spouse will be found to be bedridden if the 
condition actually requires that she or he remain in bed, but 
not if he or she voluntarily stays in bed or if a physician 
merely prescribes rest in bed for the greater or lesser part 
of the day to promote convalescence or cure.  See 38 C.F.R. 
§ 3.352(a). 

Although a veteran's spouse need not show all of the 
disabling conditions identified in 38 C.F.R. § 3.352(a) to 
establish entitlement to aid and attendance, the Court has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).



Effective date - additional compensation based on spouse 
needing aid and attendance

38 C.F.R. § 3.401(a)(3) provides the effective date for 
additional compensation based on the veteran's spouse being 
in need of regular aid and attendance is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  However, when an award of disability compensation 
based on an original or reopened claim is effective for a 
period prior to the date of receipt of the claim, additional 
disability compensation payable to a veteran by reason of the 
veteran's spouse's need for aid and attendance shall also be 
awarded for any part of the award's retroactive period for 
which the spouse's entitlement to aid and attendance is 
established.  38 C.F.R. § 3.401(a)(3) (2006).

38 C.F.R. § 3.400(o)(2)

In December 2001 the Court vacated that part of the Board's 
May 2001 decision which denied an effective date earlier than 
January 28, 2000 for additional compensation for aid and 
attendance of the veteran's spouse and the case was remanded 
to the Board pursuant to a joint motion for consideration of 
38 C.F.R. § 3.400(o)(2).  In its July 2002 decision, the 
Board determined that 38 C.F.R. § 3.400(o)(2) was not 
applicable to the veteran's claim.  In the July 2003 joint 
motion for remand, which was adopted by the Court in a July 
2003 order, there is no mention that there was error in the 
July 2002 Board decision with regard to the applicability of 
38 C.F.R. § 3.400(o)(2).  Similarly, in the October 2006 
memorandum decision, the Court did not indicate that there 
was an error in the December 2004 Board decision in not 
revisiting this matter.  



Factual background

In a December 15, 1990 letter, the veteran stated "I cannot 
afford proper living conditions for me and my wife - who is 
very ill. . . .[Our son] died 13 years ago and my wife and 
myself have had a bad time of it - physically - mentally & 
financially. . . ."    

On January 28, 2000, the RO received a VA Form 21-686c, 
Declaration of Status of Dependents, from the veteran in 
which he reported that he and his spouse were temporarily not 
living together because she was a patient in a nursing home.

In an August 31, 2000 letter, the RO awarded an increase in 
the veteran's compensation benefits based on his spouse being 
in need of regular aid and attendance, effective May 30, 
2000.  In the May 2001 Board decision, an effective date of 
January 28, 2000 was assigned for an increase in the 
veteran's compensation benefits based on his spouse being in 
need of regular aid and attendance.

In a July 2003 joint motion for remand and to stay 
proceedings, which was adopted by the Court in the July 2003 
order, the veteran's counsel and the Secretary of Veterans 
Affairs determined the December 15, 1990 letter constituted 
an informal claim for spousal aid and attendance.  The 
parties noted "that there is no date stamp indicating when 
this letter was received[;] however, due to its placement in 
the c-file it would appear that this letter was received 
between December 15, 1990 and January 7, 1991."  See the 
July 2003 joint motion, footnote 1.  

Analysis

Initial matters

The July 2003 joint motion determined that the December 15, 
1990 letter constituted an informal claim for an increase in 
the veteran's compensation benefits based on his spouse being 
in need of regular aid and attendance.  The Board is bound by 
this determination.  See Chisem, supra.  As noted by the 
parties, the date of receipt of this letter is unknown.  
Therefore, the Board will presume that the letter was 
received on December 15, 1990, and that December 15, 1990 is 
the date of claim for the benefit in question

The crux of this matter, therefore is whether entitlement to 
an increase in the veteran's compensation benefits based on 
his spouse being in need of regular aid and attendance arose 
during the period from December 15, 1990 (the presumed date 
of claim) to January 28, 2000 (the currently assigned 
effective date).

A January 25, 2000 statement from a nursing home shows that 
as of January 25, 2000 the veteran's spouse was a patient in 
a nursing home.  The veteran has not submitted any evidence 
showing that his spouse was in that nursing home prior to 
January 25, 2000.  In fact, the various statements of the 
veteran's counsel assert that prior to 2000 the veteran's 
spouse did not require professional care, and that the 
veteran and his family provided home care for her.  
Therefore, the Board finds that as of January 25, 2000, but 
no earlier, the veteran's spouse was a patient in a nursing 
home because of mental or physical incapacity.

Thus, at the outset of its analysis, the Board observes that 
the effective date should be at least January 25, 2000, not 
January 28, 2000.  This is obviously of little consequence, 
since the veteran seeks an effective date years earlier.

The veteran's contentions

The veteran contends that he is entitled to an earlier 
effective date for the award of an increase in the veteran's 
compensation benefits based on his spouse being in need of 
regular aid and attendance based on his own assertions, in 
particular his November 2003 affidavit.  He asserts that 
since 1976 his spouse was housebound and due to her 
depression she had required 24-hour, 7-days-a-week, 
continuous home care that was provided by him and other 
family members.

In a November 2003 affidavit, the veteran, in pertinent part, 
stated the following regarding his spouse's emotional and 
physical problems since 1976:

2.  My wife has required Aid and Attendance since 
our seventeen year old son died while playing 
basketball in 1976.  She suffered severe depression 
and as a result has had continuous home care 
provided by myself and other relatives.  She has 
also had frequent hospitalizations and received ECT 
treatments.

3.  My wife also has the following physical 
problems: Osteoarthritis of the knees; residuals of 
fractures of the ankles; and peripheral neuropathy 
of unspecified etiology.  She needs assistance to 
shower and bathe.  She has very limited mobility 
due to her obesity and arthritis.  

4.  My wife has been continuously home bound since 
1976 and has required twenty-four hours per day and 
seven days a week care, initially by family 
members, and ultimately professional care at [a 
nursing home].

See a November 2003 affidavit of the veteran.  Previously, 
the veteran made similar, but more general, assertions that 
his spouse was totally physically and mentally disabled.

The October 2006 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

In its October 2006 Order, the Court held that 38 C.F.R. 
§ 3.352(a) sets forth the criteria to be considered when 
determining the need for aid and attendance, but makes no 
mention of the need for medical evidence.  The Court found 
that the Board did not set forth adequate reasons and bases 
for its denial of an effective date earlier than January 28, 
2000, and remanded the matter on that basis.  The Court held 
that the Board must analyze the evidence in the record - not 
only the medical evidence - to determine the proper effective 
date.

The Court Order in essence stated that the veteran's lay 
statements could substantiate a claim for the need for 
regular aid and attendance, and thus in this case his lay 
statements could support the claim for an earlier effective 
date for the grant of additional compensation based on the 
veteran's spouse being in need of regular aid and attendance.  
The Court did not, however, make any finding concerning the 
credibility of the veteran's statements, nor did it indicate 
that the veteran's statements, standing alone, were enough to 
grant the claim.  [The Board presumes that if such has been 
the case, its previous decision would have been reversed, not 
remanded for readjudication.]

Indeed, it is the Board's duty to weigh the evidence of 
record.  See the Board's discussion of the standard of 
review, supra; see also Washington v. Nicholson, 19 Vet. App. 
362, 369 (2005) [the Board must assess credibility and 
probative value of evidence].  

Discussion

The Board has initially reviewed the veteran's statements in 
order to determine which part of his presentation arguably 
supports  his claim [i.e., which of his statements are 
congruent with the criteria found in 38 C.F.R. § 3.352(a)].  

The veteran's statements arguably establish that the 
veteran's spouse has had a long-standing inability to keep 
herself ordinarily clean and presentable and a long-standing 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  The veteran's November 2003 affidavit intimates 
that the veteran's spouse's current inability to keep herself 
ordinarily clean and presentable preexisted her admission to 
a nursing home in January 2000, and that her physical and 
mental disabilities were so severe that she had assistance to 
protect her from the hazards or dangers in her daily 
environment prior to her admission to a nursing home in 
January 2000.

In general, the veteran has asserted that his spouse has been 
housebound since 1976, evidently initially due to a 
psychiatric problem but also due to assorted physical 
disabilities.  The veteran's statements do not show that the 
veteran's spouse was bedridden prior to January 25, 2000; 
that she has had an inability to dress or undress herself; 
that she required frequent adjustment of any special 
prosthetic or orthopedic appliances; that she has had an 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; or that she 
has had an inability to attend to the wants of nature.  While 
the veteran reported that his spouse required "continuous 
home care," the veteran has not contended that any of the 
above-mentioned limitations actually existed.  

The Board's next task is to evaluate the veteran's statements 
in light of all of the evidence of record.

Crucial to the outcome of this case is there are no medical 
treatment records for any of the veteran's spouse's physical 
disabilities between 1985 and 2000 which support the 
veteran's assertions.  As noted above in the Stegall section 
of this decision, above, the veteran did not identify his 
spouse's medical providers.
The Board adds that there are a few medical records 
pertaining to the veteran's spouse's depression before 2000.  
It appears that those records were fortuitously associated 
with the record because the veteran often received 
psychiatric treatment together with his spouse.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Board finds that the fact pattern presented in this case 
is somewhat similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"]. In Maged v. West, U.S. Vet. App. No. 
97-1517 (January 8, 1999), the claimant refused to report for 
VA examination. The Court characterized the appellant's 
behavior as actively thwarting attempts by the VA to obtain 
the necessary medical evidence to adjudicate his claim.  See 
Maged, slip opinion at 16-17.

It is clear from the veteran's presentation to the Court that 
he is relying on his own statements to carry the day.  As 
alluded to above, the Court indicated that the Board must 
consider such statements; the Court did not did not, however, 
attach any presumption of credibility to such statements, and 
no such presumption exits in the law or the Court's 
jurisprudence.  

The Board believes that the lack of medical evidence 
concerning the condition of he veteran's spouse for the many 
year period prior to her admission to a nursing home in 
January 2000 is significant.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].
  
Under these circumstances, the Board believes that it is 
permitted to draw an inference from the veteran's 
disinclination to provide medical evidence concerning his 
spouse's medical conditions for the period here under 
scrutiny.  If medical evidence which was supportive of his 
claim existed, it stands to reason that he and his very able 
counsel would have secured it and submitted it to VA.  The 
veteran's failure to cooperate strongly suggests that her 
disabilities were not as severe as he now claims.  

There is no question that the veteran's spouse was 
institutionalized in January 2000 because of limitations 
consistent with the criteria found in 38 C.F.R. § 3.352(a), 
such as an inability to bathe herself due to the need for 
assistance to be up in a shower or bathtub.  The veteran in 
essence now alleges that such problems were long-standing 
prior to 2000, requiring the constant attention of family 
members.  He has been vague concerning the exact nature of 
the assistance rendered to the spouse, aside from indicating 
that it was 24/7.  The veteran has also been unclear to VA 
adjudicators as to what prompted the shift of his wife to the 
nursing home in January 2000.

The medical evidence which is of record in fact indicates 
that the veteran's spouse's physical condition took a turn 
for the worse in 2000.  The veteran reported to a June 2000 
VA psychiatric examiner that his spouse recently broke her 
ankle and had to be placed in a nursing home.  This reporting 
to that VA examiner clearly suggests that her physical 
limitations were of recent origin and were precipitated by a 
then-recent ankle fracture, leading to her admission to a 
nursing home in January 2000.  In other words, the veteran's 
report to the VA examiner in June 2000 reflects a recent 
significant change in his spouse's medical condition leading 
to a need for constant care.  The June 2002 statement of the 
veteran, moreover, does not suggest that he and his family 
had been providing similar care for his spouse since 1976 as 
he is currently contending.

Moreover, there is no competent medical evidence that the 
veteran's depression caused any difficulties consistent with 
the criteria in 38 C.F.R. § 3.352(a).  The limited private 
treatment records regarding her depression do not, for 
example,  show that she was unable to keep herself clean and 
presentable, or that she was a suicide risk requiring 
constant observation.  The veteran's spouse's current 
physician did not indicate that she needed protection from 
the hazards of daily living due to a mental disability.   

In short, the Board finds that the veteran's recent 
statements as to the alleged severity of his wife's condition 
from 1976 to 2000, made in connection with his claim for 
additional VA monetary benefits, do not square with the 
dearth of objective medical evidence on the subject for that 
same period.  Moreover, his own statement in June 2000 
indicted that his spouse's debility was of recent onset.  The 
Board therefore finds the veteran's recent statements to be 
self-serving and lacking in credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Based on the veteran's lack of credibility and the lack of 
medical evidence to support his assertions, the Board finds 
that the evidence of record does not show that the medical 
conditions of the veteran's prior to January 25, 2000 were 
consistent with the criteria in 38 C.F.R. § 3.352(a).  

The Board does not necessarily dispute that the veteran's 
spouse has been socially isolated in her home since 1976 or 
that the veteran and his family may have assisted his spouse 
in various ways since 1976 due to her depression or various 
physical problems.  However, the question is whether the 
veteran's spouse had a factual need for regular aid and 
attendance based on specific criteria.  The Board finds that 
she did not for the period prior to January 25, 2000.  The 
Board also notes that regardless of whether the veteran's 
spouse was housebound since 1976, additional compensation is 
not available to the veteran on the basis of his spouse being 
"permanently housebound."  See 38 C.F.R. § 3.351(a)(2) 
(2006).

Conclusion

An effective date of January 25, 2000 for the award of 
increased compensation based on the veteran's spouse being in 
need of regular aid and attendance is granted.  To that 
extent, the appeal is allowed.  Further, for reasons and 
bases expressed above, the Board finds that a preponderance 
of the evidence is against the veteran's claim for a still 
earlier effective date.  

The Board notes that this grant may not result in any 
additional compensation because payment of monetary benefits 
based on increased awards of compensation may not be made 
prior to the first day of the calendar month following the 
month in which the award became effective, in this case 
February 1, 2000.  See 38 C.F.R. § 3.31 (2006).  However, as 
explained above, the evidence clearly shows that an effective 
date of January 25, 2000 is warranted.




ORDER

Entitlement to an effective date of January 25, 2000 for the 
award of increased compensation based on the veteran's spouse 
being in need of regular aid and attendance is granted, 
subject to governing regulations concerning the payment of 
monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


